Exhibit 10.1

 

STANDSTILL AGREEMENT

 

This Agreement dated October 24, 2005 (the “Effective Date”) is made and entered
into by and among Palisades Master Fund, LP (“PMF”), PEF Advisors, Ltd. (“PEF”)
and World Health Alternatives, Inc. (“Company”).

 

WHEREAS, PMF is the holder of 5,882 shares of Series A Convertible Preferred
Stock which was issued by the Company on December 15, 2004 (the “Series A
Preferred”);

 

WHEREAS, PMF is the holder of that certain Senior Convertible Debenture Due
August 17, 2008 in the original face amount of $9,674,419.50 (the “PMF
Convertible Debenture”) issued pursuant to that certain Securities Purchase
Agreement dated as of May 17, 2005 by and among the Company and certain
investors including PMF (the “SPA”, and together with all documents related
thereto (including all Senior Convertible Debentures Due August 17, 2008, the
Registration Rights Agreement executed by the Company dated May 17, 2005, and
related Warrants the “SPA Documents”);

 

WHEREAS, PMF and the Company are parties to that certain Bridge Loan Agreement
dated August 18, 2005 pursuant to which PMF loaned the Company $4,000,000 (the
“Bridge Loan”);

 

WHEREAS, on August 24, 2005, PMF advanced $2,000,000 to the Company (the
“Advance”)(the SPA Documents, the PMF Convertible Debenture, the Bridge Loan and
the Advance are collectively referred to herein as the “Subject Obligations”);

 

WHEREAS, the holders of the Subject Obligations have asserted that some or all
of such obligations have matured and are currently due and owing and have made
demand on the Company for payment of the same;

 

WHEREAS, the Company has asserted or may assert defenses with respect to the
Subject Obligations;

 

WHEREAS, the Company desires that PMF and PEF enter into this Agreement and not
enforce any rights and remedies available to it in order to afford the Company
time to restructure its debt and/or sell or dispose of certain of its assets and
PMF and PEF are willing to enter into this Agreement and to compromise and
settle certain of its claims against and interests in the Company on the terms
hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and the agreements and
undertakings of the parties contained herein, the parties agree as follows:

 

1. Each of PMF and PEF agrees that, beginning on the Effective Date and ending
on January 20, 2006 (the “Standstill Period”), it will not commence or continue
litigation with respect to the Series A Preferred, the Subject Obligations or
any other claim against or interest in the Company or its subsidiaries (the
“Claims and Interests”) or otherwise exercise its rights and remedies with



--------------------------------------------------------------------------------

respect to the Claims and Interests, including, but not limited to, taking any
action to commence a voluntary or involuntary bankruptcy case against the
Company or any of its subsidiaries (to the extent applicable); provided,
however, that the Standstill Period shall terminate immediately upon the
occurrence of any of the following (a “Termination Event”) (i) the commencement
by or against the Company or any of its subsidiaries, as debtor, of a voluntary
or involuntary bankruptcy case under Title 11 of the United States Code,
(ii) the sale by the Company of all or substantially all of its assets or
(iii) the acceleration of the indebtedness owed by the Company to CapitalSource
Finance, LLC.

 

2. The Company shall pay to PMF (for its benefit and benefit of PEF) a fee in
the form of a promissory note (the “Standstill Note”) to be executed and
delivered by the Company in favor of PMF in the original principal amount of
$300,000 (the “Standstill Fee”) which Standstill Note shall mature on the
earliest of January 20, 2006 and a Termination Event. No interest shall accrue
or be payable on the Standstill Note during the Standstill Period. After
execution of the Standstill Period, interest shall accrue on the principal
portion of the Standstill Note at a rate of interest equal to twelve percent
(12%) per annum. Notwithstanding that the Standstill Note matures on January 20,
2006 the parties agree that the Standstill Fee is earned as of the date of this
Agreement.

 

3. In full and complete satisfaction of all claims and obligations now or
hereafter owed or owing to PMF or PEF under the Bridge Loan, the Advance, the
PMF Convertible Debenture and the SPA Documents, the Company shall execute and
deliver in favor of PMF (for itself and for the benefit of PEF) a promissory
note in the original principal amount of $8,040,879.70, the form of which is
attached hereto as Exhibit A (the “Note”). Upon execution and delivery of the
Note, PMF and PEF shall dismiss with prejudice that lawsuit pending as Palisades
Master Fund, L.P. and PEF Advisors, Ltd. v. World Health Alternatives, Inc.,
Case No. 05CV8290 in the United States District Court for the Southern District
of New York. The obligations of the Company evidenced by the Note are not
subject to offset or defense. Notwithstanding anything to the contrary contained
in this Agreement or the Note, nothing herein or in the Note shall release,
waive or discharge any claim, obligation, right or liability of PMF or PEF, on
the one hand, to the Company or any of its affiliates, on the other hand or any
defense of PMF or PEF thereto.

 

4. The Company acknowledges and agrees that PMF is the holder of 5,882 shares of
valid issued and outstanding Series A Preferred Stock of the Company.

 

5. Each of the undersigned represents that he or she has the authority to
execute this Agreement on behalf of the party for whom it is executed.

 

6. This Standstill Agreement is binding upon the undersigned parties and on any
representatives, successors, heirs, and assigns of the parties hereto.

 

7. This Standstill Agreement may be executed in one or more counterparts and by
facsimile, each of which counterparts shall be deemed an original hereof, but
all of which together shall constitute one agreement.



--------------------------------------------------------------------------------

8. This Standstill Agreement shall be construed pursuant to the laws of the
State of New York, without giving effect to the choice-of-law rules of New York
law.

 

9. This Agreement is not and should not be construed as a waiver of any rights,
remedies, claims and causes of action by any party hereto. All such rights,
remedies, claims or causes of action are expressly reserved.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Standstill
Agreement under seal as of the date first above written.

 

WORLD HEALTH ALTERNATIVES, INC.

By:  

/s/ Scott Phillips

Name:

 

Scott Phillips

Title:

 

Chief Restructuring Officer



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO STANDSTILL AGREEMENT]

 

PALISADES MASTER FUND, LP

By:        

Name:

   

Title: Authorized Signatory

 

PEF ADVISORS, LTD.

By:  

/s/ David Sims

   

Name: David Sims

   

Title: Director